People v Lafontant (2018 NY Slip Op 02342)





People v Lafontant


2018 NY Slip Op 02342


Decided on April 4, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 4, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
SYLVIA O. HINDS-RADIX
LINDA CHRISTOPHER, JJ.


2015-09618
2015-09619

[*1]The People of the State of New York, respondent,
vWayne Lafontant, appellant. (Action No. 1)
The People, etc., respondent,
v Melquan Lafontant, also known as Wayne Lafontant, appellant. (Action No. 2) (Ind. Nos. 7828/14, 2567/15)


Paul Skip Laisure, New York, NY (David P. Greenberg of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Solomon Neubort of counsel; Ruby D. Andrade on the brief), for respondent.

DECISION & ORDER
Appeals by the defendant from two judgments of the Supreme Court, Kings County (William Miller, J.), both rendered September 18, 2015, convicting him of criminal possession of a weapon in the second degree under Indictment No. 7828/14 and criminal possession of a weapon in the second degree under Indictment No. 2567/15, upon his pleas of guilty, and imposing sentences.
ORDERED that the judgments are affirmed.
The record demonstrates that the defendant knowingly, voluntarily, and intelligently waived his right to appeal (see People v Bryant, 28 NY3d 1094; People v Sanders, 25 NY3d 337; People v McCray, 145 AD3d 740).
The defendant's valid waiver of his right to appeal precludes review of his contention that the sentencing court improvidently exercised its discretion in declining to grant him youthful offender treatment (see People v Pacherille, 25 NY3d 1021, 1024; People v McCray, 145 AD3d 740; People v Drammeh, 100 AD3d 650, 651; People v Franko, 98 AD3d 525).
DILLON, J.P., CHAMBERS, HINDS-RADIX and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court